                 IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


Jackie Lee Helms,                                )
       Plaintiff,                                )
                                                 )
V.                                               )            l:18cv430(AJT/TCB)
                                                 )
Dr. Amonette,^                                   )
       Defendants.                               )

                           MEMORANDUM OPINION AND ORDER


        Jackie Lee Helms,a Virginia inmate acting pro       filed this civil rights action pursuant to

42 U.S.C. § 1983, alleging in relevant part that he suffered deliberate indifference to his serious

medical needs when he was not provided with appropriate medication for his hepatitis C

infection.' The matter is presently before the Court on a Motion to Dismiss for Failure to State a

Claim filed by defendant Dr. Amonette,the ChiefPhysician for the Virginia Department of

Corrections("VDOC"),to which Helms has filed no response. For the reasons which follow,

defendant's Motion will be granted.^

                                          I. Background

       In the Amended Complaint, which is the operative complaint in the lawsuit, plaintiff

makes the following allegations regarding Dr. Amonette:

               Dr. Amonett [sic] does not know me by face or name only by my
               #1026097 an[d] my liver enzymes count threw [sic] my Blood lab
               work. He controlls [sic] who get liver treatment for hepatitis C.

Dkt. No. 13, § IV. In an attachment to the amended complaint. Helms adds:


       'Helms also asserts in the amended complaint that he is not receiving adequate treatment
for his chronic dry mouth condition, but those allegations are not directed at Dr. Amonette.

       ^Two other defendants. Helms'"primary care physician" at his place ofincarceration and
the institution's medical administrator, have not yet filed dispositive motions in the lawsuit.
